DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendments to the claims dated 11/26/21 are acknowledged.  Clams 3, 7-15, 17-42, 60-77 and 79-83 are pending.  Claims 3, 7, 8, 10, 13, 15, 17, 20, 65, 77 and 82 are amended with the claims of 11/26/21.  Claims 1-2, 4-6 and 78 are cancelled with the submission of 11/26/21.  Claims 7-8, 10, 20-42, 60-61, 64-75 and 79-80 are WITHDRAWN.  Claims 3, 9, 11-15, 17-19, 62-63, 76-77 and 81-83 are subject to prosecution.
In the species election of 7/15/2016, Applicants elected a nucleic acid encoding the TEP protein hSRP14 encoded by SEQ ID NO: 13. With regard to the MAR elements, Applicants have elected MAR 1-68 encoded by SEQ ID NO:1 and MAR X_S29 encoded by SEQ ID NO:3.

SECOND NON-FINAL OFFICE ACTION
It is noted that this instant Office Action is a Non-Final Office Action, following the Non-Final Office Action dated 06/25/21.  Upon review of the rejections of record, claims 62-63 had improperly been rejected under claim 1, but were dependent upon claim 3. Further, claim 13 was improperly rejected using language from an earlier claim set, and not for the claim amendments submitted on 09/02/2020.

WITHDRAWN OBJECTIONS/REEJECTIONS
The objection over claims 3 and 15 is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection over claims 1-2, 4-6, 15, 17, 62-63, 77-78 and 81-82 as obvious over Mermod in view of Fahrenkrug is WITHDRAWN in light of the cancellation of claim 1.
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.

Priority
This application is a 371 of PCT/IB2014/000100 filed 02/01/2014; which claims priority to 61/759,802 02/01/2013; 61/800,244 03/15/2013; and 61/806,634 03/29/2013.  Thus, the earliest possible priority date is 2/1/2013.

CLAIMS
Independent claim 3 is directed to a recombinant nucleic acids encoding a “TEP” protein or RNA, wherein the TEP coding sequence is flanked by 5’ and 3’ transposon inverted terminal repeats;  claim 3 further requires a “single” MAR element, and limits the TEP protein to a specific markush group, which includes elected hSRP14:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









Thus, the claim allows for a variety of possible embodiments, including:

    PNG
    media_image2.png
    162
    988
    media_image2.png
    Greyscale




Dependent claims 15, 17, 62-63, 77-78 and 81-82, previously ultimately dependent upon cancelled claim 1, have been amended to be ultimately depend from independent claim 1.

NEW/MODIFIED REJECTIONS OF RECORD
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 remains rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the applicant regards as the invention.  This rejection is modified in light of Applicant’s amendments to the claims.
Claim 12 recites the term PIGGYBAC, which is a trademarked name. “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of pre-AIA  35 U.S.C. 112, second paragraph.” M.P.E.P. § 

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 11/26/2021 have been fully considered but are not persuasive.  Reiterates that the presence of a trademark in a claim is not necessarily indefinite, pointing to Ex Parte Nikolov, and that the age of the trademark and the generic nature of the term renders the claim definite.  Applicant argues that in Ex Parte Nikolov the courts determined the use of the term Java was referring to Java annotation, and not “Java” in isolation.  Applicant also points to other patents that have issued with the term recited in the claim.
The Examiner is not persuaded.  Applicant’s argument that the amendment to a PIGGYBAC “transposon system” in order to align with acceptable use of trademarked terms as taught by Nikolov is not persuasive.  There is no teaching in Nikolov which suggests amendments to trademarked terms would allow a trademarked term.  Rather, the teaching in Nikolov states that “a Java annotation” and “a Java API for XML registries” were not referring to the Java product itself.  
The Piggybac Trademark is owned by Poseida Therapeutics.  A screenshot from the Poseida website shows the PiggyBac DNA Modification System, a transposon system, protected under trademark:


    PNG
    media_image3.png
    468
    1141
    media_image3.png
    Greyscale

Taken from https://poseida.com/science/platforms/#piggybac on 2/26/2022.
Applicant’s arguments of saying the term Piggybac “transposon system” does not mean the product trademarked, which is a transposon system, as shown above, without identifying how the product is different cannot be persuasive.  This would seem to be the very definition of indefinite.  
Applicant’s argument that Piggybac transposons, derived from Lepidopteran transposons, are older than the current registered trademarked products, does not persuade the Examiner that the claimed Piggybac transposon systems are not protected by the current Piggybac trademark.  Applicant has not shown that the nucleic acid products protected under the Piggybac trademark are not likewise derived from Lepiopteran transposons. 
Applicant’s arguments that Piggybac transposon systems are old and well known, such that a skilled artisan would know the metes and bounds, attempting to parallel the arguments in Nikolov, are not persuasive, because, unlike in Nikolov, the “Java annotation” and “Java API for XML” were not referring to the Java product itself. However, Applicant has not shown an identifiable difference.
With regard to Applicant’s argument that the term Piggybac has been used in other issued US Patent claims is not persuasive, as it is already of record that use of a trademark in a claim does not 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 11-15, 17-19, 62-63, 76-78 and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15, in view of US Patent Application Publication NO. 2010/0105140 to Fahrenkrug, hereinafter “Fahrenkrug,” of record, and further in view of US Patent Application Publication No: 2003/0087342, herein the ‘342 Application, of record.  The rejection of claims 13, 62-63 is modified or new, upon reconsideration of the claims, and not in light of Applicant’s amendments to the claims.  The rejection of claims 15, 17, 77-78 and 81-82 is made in light of Applicant’s amendments to the claims.
Claim 3 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, wherein the ITRs flank a TEP protein and a single MAR as indicated above in the Claims Section.  The limitation of “a single MAR 
Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.
With regard to instant claim 3, Mermod discloses recombinant nucleic acids comprising the TEP protein hSRP14 (as a transgene) operably linked to a SV40 promoter and a transgene, operably linked to at least one MAR sequence (see page 8, 3rd paragraph, page 9, last paragraph; page 20, page 69- page 71, Table 1; FIG 10). 
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  Page 20.


    PNG
    media_image4.png
    166
    547
    media_image4.png
    Greyscale
Mermod discloses the nucleic acid can be encoded on any vector, and can be integrated into a host chromosome (Page 21 last paragraph; page 4 last paragraph bridging page 5).  Thus, Mermod discloses a recombinant nucleic acid vector accordingly:



However, Mermod does not disclose wherein the recombinant nucleic acid is encoded on a transposon-specific vector, which would provide a 5’ and 3’ flanking ITR region.
Fahrenkrug discloses a transposon specific vector system can be used to introduce a target DNA (transgene) into a host chromosome (paragraph [0022]).  Fahrenkrug discloses its transposon system can be use in parallel or with known transposon systems (paragraph [0021]).  Fahrenkrug discloses the 
Thus, Fahrenkrug discloses a transposon based vector accordingly:

    PNG
    media_image5.png
    83
    825
    media_image5.png
    Greyscale
 

The ‘342 Application discloses vectors comprising MAR elements and promoters operably linked to a transgene (Abstract, paragraphs [0034], [0080]).  The ‘342 Application discloses that the vectors can comprise a “single” MAR element (paragraph [0074]).  The ‘342 Application discloses that the vectors can encode chaperone proteins (paragraph [0044]).  The ‘342 Application discloses MAR elements have both insulating and transcription enhancing abilities (paragraph [0025]).  FIG 7 of the ‘342 Application demonstrates a single MAR element operably linked to a transgene (pLM and pML) has increased expression over vectors without a MAR element (pGL3). 
It would have been obvious to the skilled artisan to use the ITR based vector of Fahrenkrug for integrating the HSRP14-MAR recombinant nucleic acid of Mermod into Mermod’s host cells.  A skilled artisan would have been motivated to use the transposon system of Fahrenkrug because Mermod discloses any vector system can be used and Fahrenkrug discloses its systems are useful as a molecular genetic tool (paragraph [0019]).  A skilled artisan would have recognized that a single MAR element would have been capable of providing increased transcription on a vector, as single MAR elements operably linked to transgenes have been shown to provide increased expression, as demonstrated by the ‘342 application. Further, Fahrenkrug discloses MAR elements “typically” flank a transgene – but does not absolutely require such a structure.  However such a statement necessarily suggests that there are non-typical situations where MAR elements are not provided in pairs.  A skilled artisan would have 

    PNG
    media_image6.png
    166
    489
    media_image6.png
    Greyscale
Thus, Mermod in view of Fahrenkrug and the ‘342 Application render obvious a vector according to claim 3:


With regard to claim 9, applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively.
With regard to claim 11, wherein the nucleic acid molecule of claim is at least about 5000 bps long, it is noted that Mermod discloses use of MAR SEQ ID NO:1, which has 3616 bp; and MAR SEQ ID NO:3 which has 3354 base pairs, which flank the hsRP14 encoding sequence.  As such Mermod recombinant nucleic acid sequence is necessarily at least 5000 base pairs long.
With regard to claim 12, wherein the ITRs are of Sleeping Beauty, it is noted that Mermod does not disclose a transposon system.  However, Fahrenkrug identifies nine transposon systems in addition to his own that were well-known at the time for integrating desired DNA into vertebrate cells (paragraphs [0021]-[0022]), demonstrating that the use of these elements was routine in this art. Fahrenkrug discloses its system is distinct from known systems, including Sleeping Beauty and PiggyBac, but that its system can be one more tool in the box and can be used with the known transposon system (paragraph [0021]) especially when taking advantage of differences in integration site preferences 


With regard to claims 13 and 77, the claims require wherein the recombinant nucleic acid encodes the TEP protein of SPR14 and at least one transgene that is a product of interest, and wherein the transgene is located between the 5’ and 3’ ITR (claim 13) and wherein the transgene is located between the 5’ ITR and the MAR element, and wherein the transgene is an antibiotic resistance protein or an immunoglobulin (claim 17).  Claim 13 encompasses a variety of possible structures, including the transgene upstream or downstream of the hSRP14 protein; and allows for the additional transgene to be operably linked to the same promoter (VIA an IRES site) or allows for the presence of a second promoter driving the additional transgene.  

    PNG
    media_image7.png
    641
    767
    media_image7.png
    Greyscale
Non-limiting embodiments of claim 13 include:














    PNG
    media_image8.png
    424
    765
    media_image8.png
    Greyscale
Further with regard to claim 77, wherein the transgene located between the 5’ ITR and the MAR element, and encodes an antibiotic resistance protein or an immunoglobulin, the claimed structure comprises a variety of possible embodiments, including:

    PNG
    media_image9.png
    306
    260
    media_image9.png
    Greyscale










    PNG
    media_image6.png
    166
    489
    media_image6.png
    Greyscale
As disclosed above, Mermod in view of Fahrenkrug and the ‘342 Application render obvious a vector according to claim 3:



Mermod discloses transgenic expression of proteins involved in secretion and/or translocation pathways, such as SRP14, in a cell aids in increasing the expression of other (additional) transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Mermod further discloses the transgene, including SRP14, can be further expressed with transgenes encoding SRP9 and SRP54 (page 64, Table 1).  Mermod shows co-expression of SRP14 and immunoglobulin transgenes increase immunoglobulin expression (pages 60-64).  
Fahrenkrug discloses the target DNA (i.e. transgene) is encoded within a transcriptional unit, and that vectors such as transposons can comprise more than one transcriptional unit (paragraphs [0022], [0034] and [0057]).  Fahrenkrug discloses each transcriptional unit comprises a) a regulator region including a promoter and enhancer, and b) the target DNA (paragraphs [0037], [0041]). Fahrenkrug discloses the MAR sequences flank each side of a transcriptional unit inside of the transposon ITRs (paragraph [0035]).  Fahrenkrug discloses a transcriptional unit between two ITR sequences can comprise an IRES sequence (paragraph [0044]).  Fahrenkrug discloses the transposons encode additional transgenes (paragraphs [0040]-[0044], [0177]).  Some embodiments of the multi-transgene encoding transposon of Fahrenkrug can be visualized below, showing 5’ and 3’ MAR sequences, 3’ only MAR sequences, and 5’ only MAR sequences:

    PNG
    media_image10.png
    188
    770
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    164
    272
    media_image11.png
    Greyscale





These embodiments show wherein the additional (second) transgene is located between the 5’ ITR and the single MAR element, when “the single MAR element” is considered the 3’ most MAR element, or a MAR element between the two transgenes (not the 5’ most MAR).

Thus, the claimed transposon system of claim 13, comprising multiple transgenes between the ITRs would have been obvious from the prior art, to include a second transgene between the 5’ and 3’ ITR as claimed.  Mermod discloses the expression of SRP14 increases additional transgene expression, and Fahrenkrug discloses its transposon system comprises the ability to express more than one 
    PNG
    media_image12.png
    285
    645
    media_image12.png
    Greyscale
prior art:

    PNG
    media_image13.png
    194
    196
    media_image13.png
    Greyscale

 




With regard to the claimed requirement of claim 77, wherein the additional transgene is between “the single MAR element” and encodes an immunoglobulin or antibiotic resistance protein, the claimed structures are likewise obvious from the cited art. It would have been obvious to co-express SRP14 and an immunoglobulin on the transposon of Fahrenkrug because Mermod shows co-expression of SRP14 and an immunoglobulin increase immunoglobulin expression, and Fahrenkrug discloses its transposon system comprises the ability to express more than one transgene with the claimed structures.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding multiple transgenes on as transposon was known, and expressing SRP14 and immunoglobulin genes on vectors was known at the time of the invention.
With regard to claim 14, Mermod discloses the TEP protein is SPR14, this claim is obvious for the same reasons as stated above for claim 3.
With regard to claim 15, which, as amended, recites, “wherein the single MAR element is positioned between the nucleic acid sequence encoding the TEP and the transgene” requires wherein the MAR sequence is between the two encoded transgenes.  As shown above for claim 13, embodiments of Mermod in view of Fahrenkrug and the ‘342 Application render obvious a two transgene transposon system with the following structures:


    PNG
    media_image14.png
    135
    174
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    180
    639
    media_image15.png
    Greyscale

 


These embodiments show wherein the additional (second) transgene is located between the 5’ ITR and the single MAR element (according to claim 13), and wherein “the single MAR element” is considered the MAR element between the two transgenes (not the 5’ most or 3’ most MAR elements).  Thus, claim 15 is obvious for the same reasons as stated above for claim 13.
With regard to claims 18 and 19, the claims require the TEP protein is driven by a fusion protein, or combinations of promoters and enhancers, wherein the promoters are limited to the species claimed within the Markush group.  Thus the claims include any species promoter from those listed plus any enhancer.  Mermod discloses the vector includes a CMV enhancer and the GAPDH promoter FIG 10.  Thus, Mermod discloses the claimed structure.
With regard to claim 62, Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).  And, Fahrenkrug discloses the nucleic acid encoding the transposon systems therein can be included in kits (paragraphs [0075]-[0076]).  Thus, it would have been obvious to provide a nucleic acid encoding the transposase in a kit according to claim 62.  The kit of claim 62 requires that three vectors be contained in three containers, but there is no evidence in the specification or the art that the choice of how these elements are physically provided to a practitioner is somehow critical.  The requirement for multiple containers appears to be solely a design choice; rearranging parts does not clearly alter the operation of 
With regard to claim 63, wherein “more than one type of vector is provided” and wherein the TEP encoded is “at least two of the proteins selected from a chaperon, SRP14, SRP9 and SRP54,” neither the instant claim nor the specification defines “types” of vectors.  The only discussion of “types” of vectors is at paragraph [0201], however this section does not define “types" of vectors.  The claim is interpreted as vectors encoding different nucleic acid sequences.  Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  Further, Mermod discloses the nucleic acid molecules can be provided on “two or more vectors” (page 21). Mermod further discloses the transgenes can include SRP14, as well as SRP9 or SRP54 (page 64, Table 1).  Fahrenkrug discloses the transposon system therein can provide a nucleic acid encoding the transposase compatible with the ITRs on the same or different vector (paragraph [0022]).   Further, Mermod discloses additional secretory proteins can be included, including hSPR14, SPR9 or SPR54 (page 9, 3rd paragraph; page 39). Thus, it would have been obvious to provide a nucleic acid encoding the transposase using different types of vectors encoding SRP14, as well as SRP9 or SRP54, in a kit according to claim 63.
With regard to claim 76, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses 
With regard to claim 81, Applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively.
With regard to claim 82, wherein the transgene encodes a therapeutic protein, Mermod discloses his system for delivering therapeutic proteins (page 13, first paragraph under “Detailed description”).
With regard to claim 83, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection of the claims as obvious over Mermod in view of Fahrenkrug and the ‘342 Application have been considered but are not persuasive.  Applicant argues that the Office’s reliance of Fahrenkrug’s insulators as “typically” flanking transgene supports an atypical arrangement where the insulators do not flank the transgene.  Applicant argues that the Office has not supplied a “concrete example” in the literature.  The Examiner cannot agree.  Mermod discloses the MAR elements act as “insulators” at page 9:

    PNG
    media_image16.png
    257
    740
    media_image16.png
    Greyscale







    PNG
    media_image17.png
    572
    744
    media_image17.png
    Greyscale
At Page 18:













Mermod further discloses the MAR sequences can be 5’ only, 3’ only or flanking both the 5’ and 3’ of a transgene, at page 20:

    PNG
    media_image18.png
    191
    753
    media_image18.png
    Greyscale







Further, Applicant’s insistence that a “concrete example” need to be produced to suggest that a MAR sequence could be utilized 5’ or 3’, but not both is not persuasive.  There is no requirement that a prior art disclosure need to be reduced to practice.  
Regardless, the instant claims are not limited to a composition having only one MAR sequence, and excluding the presence of any others.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  MPEP 2111.03.  Thus, the presence of additional, single, 3’ and/or 5’ MAR elements between the ITR sequences are not excluded from the claims.
Applicant argues that even if a skilled artisan were to combine the disclosures of the cited references, the skilled artisan would arrive at utilization of flanking (both 5’ and 3’) MAR sequences, as typical of the prior art. The Examiner is not persuaded.  The claims are not limited to the composition having only one MAR sequence, thus Applicant’s proposed combination of the prior art would still encompass and render obvious the pending claims.  
Newly cited US Patent Application publication No. 2004/0203158 to Hackett teaches transposon systems which utilize MAR elements as insulators (paragraphs [0028]-[0040], [0048]-[0049] and [0089]). Hackett states “FIG. 2 depicts the blocking of insertional mutagenesis by the use of at least one insulator element.  The inserted nucleic acid sequence [e.g. transgene] 130 is flanked by insulator elements 180, 190, which are flanked by transposon inverted terminal repeat sequences 200, 210…Alternatively, only one insulator element could be used, with that element preferably being placed as shown for element 180” (paragraph [0056]).  Thus, Applicant’s concerns that the “atypical” disclosure of Fahrenkrug allegedly undermines a prior art rejection appears to be rebutted by additional prior art which simply provides use of a single 5’ or 3’ MAR sequences as a viable option.
Applicant further argues that there would have been no expectation of success to arrive at an “atypical” arrangement (i.e. only 3’ or only 5’ placement of MAR  sequences). The Examiner is not persuaded.  Applicant dos not articulate why the skilled artisan could not successfully clone only a 5’ or a 3’ MAR sequence into a transposon?  What is unpredictable in the claimed composition?  For Example, Harraghy teaches protocols for closing and using MAR sequences “to increase transgene expression and provide protocols for the transfection of CHO cells in suspension and detection of high-producing antibody cell clones” (Abstract, See, Harraghy et al, Using Matrix Attachment Regions to Improve Recombinant Protein Production, In: Hartley J. (eds) Protein Expression in Mammalian Cells. Methods in Molecular Biology (Methods and Protocols), vol 801. Pages 93- 110. Humana Press. https://doi.org/10.1007/978-1-61779-352-3_7 (First Available Online September 4, 2011). Harraghy, which is Applicant’s own group discloses single MAR sequences placed 5’, 3’ and both 5’ and 3’ of a gene of interest:

    PNG
    media_image19.png
    515
    771
    media_image19.png
    Greyscale













With regard to Applicant’s assertion that the skilled artisan would not have predicted the claimed arrangement would have resulted in an improved system, the Examiner is not persuaded.  Applicant does not articulate what is unexpected or improved.
Regardless, the claims are not limited to the composition having only one MAR sequence.  

Claims 3, 9, 11-15, 17-19, 62-63, 76-78, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0203158 to Hackett, further in view of WO2011033375 to Mermod, hereinafter "Mermod,” of record, listed in Applicant’s IDS dated 7/16/15.  Mermod qualifies as prior art under pre-AIA  35 U.S.C. 102(b), so this rejection cannot be overcome by evidence of prior invention or common ownership, even though Mermod shares at least one inventor with this application.
Claim 3 requires a 5’ and a 3’ transposon-specific ITR, i.e. two ITRs, wherein the ITRs flank a TEP protein and a single MAR as indicated above in the Claims Section. The limitation of “a single MAR element” can be interpreted as the vector comprising “at least one single MAR” – as in a MAR element that is not in tandem with another MAR element, but the open claim language allows for additional MAR sequences.  
Hackett discloses a transposon system comprising at least one transcription unit and at least one insulator element for expression of at least one transgene (Abstract; paragraphs [0007]-[0008]).  Hackett discloses the at least one transgene is encoded within a transcriptional unit, which is flanked by one or more insulator elements (180, 190), which may be disposed between inverted repeats of a transposon (paragraphs [0008], [0056], FIG 2).  Thus, each transcription unit of Hackett comprises at least one insulator elements.

    PNG
    media_image20.png
    310
    668
    media_image20.png
    Greyscale
Hackett discloses the Insulator Sequences include Matrix-Attachment Regions (paragraphs [0028]-[0040], [0048]-[0049] and [0089]). Hackett discloses “FIG. 2 depicts the blocking of insertional mutagenesis by the use of at least one insulator element.  The inserted nucleic acid sequence [e.g. transgene] 130 is flanked by insulator elements 180, 190, which are flanked by transposon inverted terminal repeat sequences 200, 210…Alternatively, only one insulator element could be used, with that element preferably being placed as shown for element 180” (paragraph [0056]).  FIG. 2 of Hackett is reproduced produced below:





Hackett discloses the at least one transgene is not limited (paragraphs [0073]), and that multiple transgenes can be expressed from the transcriptional unit using an IRES sequence or from separate promoters (paragraph [0085]).  Hackett discloses MAR sequences are found between genes as well as near transcriptional regulatory elements such as enhancers and promoters, and thus MARs located between genes are thought to act as insulators, and those which are near transcriptional regulatory elements aid in regulation of transcription (paragraphs [0031], [0036]-[0040], [0097]).  

    PNG
    media_image21.png
    190
    688
    media_image21.png
    Greyscale
Thus, Hackett discloses a transposon system comprising, at least, a transgene and a single MAR sequence, wherein the transgene and the single MAR sequence is flanked by a 5’ and 3’ transposon ITR sequence:



Hackett discloses the transposon system comprising at least one insulator sequence advantageously block unwanted transcription signaling of endogenous regulatory sequences on the inserted transgenes, but block the inserted transgenic sequence from stimulating transcription of native genes, resulting in more reliable expression of transgenes (paragraphs [0005], [0006], [0097]).
However, Hackett does not disclose wherein the transgene is a TEP protein of SRP14 under the control of a promoter, as required by instant claim 3.
Mermod discloses transgenic expression of proteins involved in secretion and/or translocation pathways in a cell aids in increasing the expression of other (additional) transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Mermod discloses the transgene encoding the secretion and/or translocation pathway include sequences encoding human SRP14 (page 39, page 59-60).  Mermod discloses the transgenes, including SRP14, are encoded on vectors which comprise at least one MAR element, and are operably linked to a promoter (page 21, last paragraph – page 22, second full paragraph; page 69, last paragraph – page 71, TABLE 1).
Mermod discloses, 
“A MAR element is preferably inserted upstream of a promoter region to which a gene of interest is or can be operably linked.  However, in certain embodiments, it is advantageous that a MAR element is located upstream as well as downstream or just downstream of a gene/nucleotide acid sequence.”  (page 20).


    PNG
    media_image4.png
    166
    547
    media_image4.png
    Greyscale
Thus, Mermod discloses embodiments accordingly:




It would have been obvious to encode the hSRP14 transgene of Mermod in the transposon system comprising at least one MAR sequence of Hackett.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its 
With regard to claim 9, Applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are 100% identical to Mermod’s SEQ ID Nos 1 and 3, respectively.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the MAR sequences of Mermod for the MAR sequences of Hackett because MARs sequences are explicitly taught as being capable of being upstream, downstream, or flanking a transgene. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claim 11, wherein the nucleic acid molecule of claim is at least about 5000 bps long, it is noted that a single insulator element can be 2500 base pairs (paragraph [0048]) and that transposon constructs may comprise two insulators (paragraph [0056]).  Thus, an embodiment comprising at least two MAR sequences, plus a transgene operably linked to a promoter, would predictably comprise at least 5000 base pairs.  Further, Mermod discloses use of MAR SEQ ID NO:1, which has 3616 bp; and MAR SEQ ID NO:3 which has 3354 base pairs, which flank the hsRP14 encoding 
With regard to claim 12, wherein the ITRs are of Sleeping Beauty or PiggyBac transposon systems, Hackett discloses the transposon system may be the Sleeping Beauty system (paragraphs [0069]-[0072]). 
With regard to claims 13 and 77, wherein the recombinant nucleic acid molecule further comprises at least one transgene encoding a product of interest encoded between the 5’ and 3’ ITRs (claim 13) and wherein the transgene located between the 5’ ITR and the MAR element, and encodes an antibiotic resistance protein or an immunoglobulin (claim 17). 

    PNG
    media_image7.png
    641
    767
    media_image7.png
    Greyscale
Claim 13 embodies a variety of possible structures, including the transgene upstream or downstream of the hSRP14 protein; and allows for the additional transgene to be operably linked to the same promoter (VIA an IRES site) or allows for the presence of a second promoter driving the additional transgene.  Non-limiting embodiments of the claim include:










    PNG
    media_image8.png
    424
    765
    media_image8.png
    Greyscale
Further with regard to claim 77, wherein the transgene located between the 5’ ITR and the MAR element, and encodes an antibiotic resistance protein or an immunoglobulin, the claimed structure comprises a variety of possible embodiments, including:

    PNG
    media_image9.png
    306
    260
    media_image9.png
    Greyscale







As disclosed above, Hackett in view of Mermod render obvious a vector according to claim 3:

    PNG
    media_image6.png
    166
    489
    media_image6.png
    Greyscale



Hackett discloses the at least one transgene is not limited (paragraph [0073]), and that multiple transgenes can be expressed from the transcriptional unit between the two ITR sequences using an IRES sequence or from separate promoters encoded between the transposon ITRs (paragraph [0085]).  Hackett also discloses the transposon system comprises “at least one” transcription unit and contemplates more than one “transcriptional unit(s)” (abstract; paragraph [0007]). Some embodiments of the multi-transgene encoding transposons of Hackett can be visualized below, showing one or two transcriptional unit, wherein the transcriptional units comprise 5’ and 3’ MAR sequences, 3’ only MAR sequences, and 5’ only MAR sequences:


Single Transcriptional Unit:

    PNG
    media_image22.png
    77
    163
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    103
    577
    media_image23.png
    Greyscale



Two Transcriptional Units:

    PNG
    media_image24.png
    319
    189
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    315
    640
    media_image25.png
    Greyscale






 
38.	These embodiments show wherein the additional (second) transgene is located between the 5’ ITR and the single MAR element, when “the single MAR element” is considered the 3’ most MAR element, or a MAR element between the two transgenes (not the 5’ most MAR).
Mermod discloses transgenic expression of proteins involved in secretion and/or translocation pathways, such as SRP14, in a cell aids in increasing the expression of other (additional) transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Mermod further discloses the transgene, including SRP14, can be further expressed with transgenes encoding SRP9 and SRP54 (page 64, Table 1).  Mermod shows co-expression of SRP14 and immunoglobulin transgenes increase immunoglobulin expression (pages 60-64).  
39.	Thus, the claimed transposon system of claim 13, comprising multiple transgenes between the ITRs would have been obvious from the prior art, to include a second transgene between the 5’ and 3’ ITR as claimed.  Hackett discloses its system comprises one or more transcriptional units, each unit 

    PNG
    media_image26.png
    189
    585
    media_image26.png
    Greyscale
Single Transcriptional Unit:





Two Transcriptional Units:

    PNG
    media_image27.png
    506
    636
    media_image27.png
    Greyscale












Thus, Hackett in view of Mermod render obvious a transposon system comprising the claimed structures, as it would have been obvious to include a second transgene between the 5’ and 3’ ITR as claimed.
With regard to the claimed requirement of claim 77, wherein the additional transgene is between “the single MAR element” and encodes an immunoglobulin or antibiotic resistance protein, the claimed structures are likewise obvious from the cited art. It would have been obvious to co-express SRP14 and an immunoglobulin on the transposon of Hackett because Mermod shows co-expression of SRP14 and an immunoglobulin increase immunoglobulin expression, and Hackett discloses its transposon system comprises the ability to express more than one transgene with the claimed structures.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding multiple transgenes on as transposon was known, and expressing SRP14 and immunoglobulin genes on vectors was known at the time of the invention.

With regard to claim 14, wherein the TEP is SPR14, this claim is obvious for the same reasons as stated above for claim 3, as Mermod discloses transgenes encoding SPR14 aid in the expression of additional transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).

With regard to claim 15, which, as amended, recites, “wherein the single MAR element is positioned between the nucleic acid sequence encoding the TEP and the transgene” requires wherein the MAR sequence is between the two encoded transgenes.  

As shown above for claim 13, embodiments of Hackett in view of Mermod render obvious a two transgene transposon system with two transcriptional units having the following structures:


    PNG
    media_image27.png
    506
    636
    media_image27.png
    Greyscale













These embodiments show wherein the additional (second) transgene is located between the 5’ ITR and the single MAR element (according to claim 13), and wherein “the single MAR element” is considered the MAR element between the two transgenes (not the 5’ most or 3’ most MAR elements).  Thus, claim 15 is obvious for the same reasons as stated above for claim 13.
With regard to claim 17, which requires the “single” MARs of claim 15 are at least 80% identical to SEQ ID NOs 1 or 3, Mermod discloses use of both or either MARs with 100% identity to SEQ ID NOs 1 and 3, and that singular MAR sequences can be located only downstream of a transgene (page 20; second paragraph).  Applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are 100% identical to Mermod’s SEQ ID Nos 1 and 3, respectively.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the MAR sequences of Mermod for the MAR sequences of Hackett because MARs sequences are explicitly taught as being capable of being upstream, 
With regard to claims 18 and 19, the claims require the TEP protein is driven by a fusion promoter, or combinations of promoters and enhancers, wherein the promoters are limited to the species claimed within the Markush group, including a GAPDH, cGAPDH, SV40p, and CMVp promoters.  Thus the claim includes any species promoter from those listed plus any enhancer.  Hackett discloses the transgenes are driven by promoter (132) and enhancer elements (134) (paragraphs [0060]-[0061], [0096], FIG 1).  Hackett discloses one such promoter includes a CMV promoter (paragraphs [0117]-[0118]).  Further Mermod discloses the vector encoding the SRP constructs include a CMV enhancer and the GAPDH promoter, page 69- page 70, FIG 10).  It would have been obvious to select a known promoter/enhancer fusion capable of driving expression of SRP14 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
With regard to claim 62, wherein the transposon system is provided as a kit, and wherein the transposon according to claim 3 encoding the SRP14, comprising a MAR of SEQ NO:1, is encoded as a first vector in a container, and a separate transgene is provided on the same vector, or on a second vector in a second container, and a compatible transposase is provided in a third container.  Hackett discloses the transposon encoding multiple genes can be provided separately from a plasmid encoding the compatible transposase (paragraphs [0072], [0088]).  The selection of SRP14 and the MAR encoded 
With regard to the claimed requirement that the individual vectors are provided as a kit, Hackett does not disclose the separate vectors are provided as a kit. However, Mermod discloses the nucleic acids therein are provided in kits in separate containers, including “at least one vector” and one for instructions (page 10, Claims 43-45, 62 of Mermod).  It would have been obvious to provide the transposon system of Hackett encoding the transgenes of Mermod as a kit.
The kit of claim 62 requires that three vectors be contained in three containers, but there is no evidence in the specification or the art that the choice of how these elements are physically provided to a practitioner is somehow critical.  The requirement for multiple containers appears to be solely a design choice; rearranging parts does not clearly alter the operation of the vectors, so the configuration of vectors and containers would have been prima facie obvious. M.P.E.P. § 2144.05, part (VI)(C).  Regarding claim 62’s requirement for “instruction of how to use the vector or vectors” contained in “a further [fourth] container,” these presumably written instructions share no clear functional relationship to the vectors in the other containers; as such, the requirement has no patentable weight.  M.P.E.P. § 2111.05 (citing In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (presence of written instructions in biotechnological kit did not distinguish over prior art teaching all functional elements of kit)).
With regard to claim 63, wherein “more than one type of vector is provided” and wherein the TEP encoded is “at least two of the proteins selected from a chaperon, SRP14, SRP9 and SRP54,” neither the instant claim nor the specification defines “types” of vectors.  The only discussion of “types” of vectors is at paragraph [0201], however this section does not define “types" of vectors.  The claim is interpreted as vectors encoding different nucleic acid sequences. Hackett discloses the transposon encoding multiple genes can be provided separately from a plasmid encoding the compatible transposase (paragraphs [0072], [0088]). Mermod further discloses the transgenes can be provided as a kit (page 10, Claims 43-45, 62 of Mermod), and that the transgenes can include SRP14, as well as SRP9 or SRP54 (page 64, Table 1).  Thus, it would have been obvious to arrive at different types of vectors, encoding SRP14, as well as SRP9 or SRP54 a claimed.
With regard to claim 76, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence, the claim is obvious for the same reasons as stated above for claim 3: A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Further, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.
With regard to claim 81, applicant’s elected MAR sequences of SEQ ID NO:1 and SEQ ID NO:3 are identical to Mermod’s SEQ ID Nos 1 and 3, respectively, and are obvious for the same reasons as stated above for claim 17.
With regard to claim 82, wherein the transgene encodes a therapeutic protein, Hackett discloses its system can be used for therapeutic purposes and encode therapeutic proteins (paragraphs 
With regard to claim 83, wherein the TEP protein is hSPR14 having SEQ ID NO:13…. and amino acid sequences having more than 80% sequence identity with the specific sequence. Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.  A skilled artisan would have been motivated to utilize the transposon system comprising at least on MAR sequence because Hackett discloses its system results in more reliable expression of the encoded transgene.  A skilled artisan would have been motivated to encode SRP14 because Mermod discloses expression of SRP14 is capable of increasing expression of other transgenes (page 38, last paragraph through page 39, last paragraph, page 61- page 64).  Further, Mermod discloses the hSRP14 is encoded by Genbank Accession No: X73459.1, which is 99% identical to instant SEQ ID NO:13.

Conclusion

No claims are allowed.  No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633